DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 4 is amended. Claim 1 is an independent claim. Claims 1-4 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “when dislocations occur during pulling up of the monocrystalline silicon” as recited in claim 1, because there is no enabling disclosure in the instant specification about how to determine or judge “when dislocations occur during pulling up of the monocrystalline silicon”. Since the specification has no enabling disclosure about how to determine or judge “when dislocations occur during pulling up of the monocrystalline silicon”, how to perform the step of “maintaining a pulling speed of the monocrystalline silicon” since the “maintaining a pulling speed of the monocrystalline silicon” is directly linked to “when dislocations occur”? Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. Claims 2-4 are rejected because of their dependency from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…when dislocations occur…” constitutes an indefinite subject matter. It is not clear when dislocations occur.  Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-4 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al (US 20070095274 A1, “Sugimura”).
Regarding claim 1, Sugimura (entire document) teaches a production method of a single crystal (monocrystalline) silicon, the method comprising growing the monocrystalline (single crystal) silicon pulled up from a silicon melt by Czochralski (CZ) process (abstract); a full length of the silicon single crystal is grown at a constant pulling rate (maintaining a pulling speed of the monocrystalline silicon) (0148, 0154 and 0157), dislocations occur during pulling up of the monocrystalline silicon (figs 12A-12C, 0050, 0055, 0056, 0059, 0062, 0085, 0087), nuclei of oxide (oxygen) precipitates starts to . 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura as applied to claim 1 above, and further in view of Miyahara et al (JP 2010208894 A, machine translation, “Miyahara”).
Regarding claims 2 and 3, Sugimura teaches maintain a pulling speed of the monocrystalline silicon and a temperature zone in which the nuclei of oxygen precipitates form as addressed above, but does not explicitly teach the temperature zone ranges from 600 degrees C to 800 degrees C as instantly recited in claim 2, or a temperature ranging from 400 degree C to 600 degree C as instantly recited in claim 3. However, Miyahara (entire document) teaches a method for pulling silicon single crystal, wherein the oxygen precipitation nucleation temperature range is of 400 to 800 ºC (0016 and 0032). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura as applied to claim 1 above, and further in view of Fusegawa et al (US 6387466 B1, “Fusegawa”) and Korb et al (US 5779791 A, “Korb”).
Regarding claim 4, Sugimura teaches the monocrystalline silicon and the temperature zone in which nuclei of oxygen precipitates form as addressed above, but does not explicitly teach the monocrystalline silicon is used for producing a silicon wafer having a 300-mm diameter. However Fusegawa (entire document) teaches a method for producing a silicon single crystal ingot, wherein wafers with a diameter of 300 mm is sliced from the silicon ingot (abstract, col 2 lines 26-37). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugimura per teachings of Fusegawa in order to provide silicon wafer having large diameter used for producing an ultra-highly integrated device (Fusegawa col 1 lines 5-11 and col 2 lines 26-30). Sugimura/Fusegawa teaches the temperature zone in which nuclei of oxygen precipitates form as addressed above, but does not explicitly teach a range from 597 mm to 1160 mm from a liquid surface of the silicon melt. However, Korb teaches a method of producing a silicon crystal, wherein the oxygen precipitates form in the second half of the crystal for example in a range of 500 mm to 1000mm as shown in fig 7 (col 4 lines 9-13). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugimura/ Fusegawa per teachings of Korb in order to .
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) have been considered and found persuasive. Previous rejection under 35 U.S.C. 112(b) is withdrawn, and new rejections under 35 U.S.C. 112 are provided above. It is noted that the applicant admits that there is nothing in the specification that indicates that the manner of determining or judging when dislocation occur during pulling up of the monocrystalline silicon is essential to the invention (page 4 on remarks). However, without disclosure/enabling of determining/judging “when dislocation occur” in the specification, how to perform the process of maintaining a pulling speed of the monocrystalline silicon since the “maintaining a pulling speed” is directly linked to (or requires a condition of) “when dislocations occur”? Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation.
Applicant’s arguments that “… Sugimura describes ‘dislocation clusters’. One of ordinary skill in the art would readily understand that the dislocation clusters described in the cited passages of Sugimura are not the same as the ‘dislocations’ recited in claim  1 … Dislocation, which is a line defect … Dislocation cluster (point defect) is an aggregation of a plurality of dislocation …” have been considered, but not found persuasive. As admitted by applicant, dislocation cluster (point defect) is an aggregation . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the growing crystal stops growth in a monocrystalline state and starts growing in a  polycrystalline state … simultaneously) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714